NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 15 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JORGE ADRIAN PORTUGAL RUEDAS,                   No.    15-73474
AKA Jorge Portugal, AKA Jorge Adrian
Portugal,                                       Agency No. A095-659-944

                Petitioner,
                                                MEMORANDUM*
 v.

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 11, 2022**
                                 Pasadena, California

Before: BERZON, TALLMAN, and FRIEDLAND, Circuit Judges.

      Jorge Adrian Portugal Ruedas (“Portugal Ruedas”), a native and citizen of

Mexico, petitions for review of a decision of the Board of Immigration Appeals

(“BIA”) affirming the denial by the immigration judge (“IJ”) of Portugal Ruedas’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
applications for cancellation of removal and for asylum, withholding of removal,

and protection under the Convention Against Torture. We dismiss the petition for

lack of jurisdiction.

      Portugal Ruedas argues that the IJ’s analysis of his eligibility for relief was

inadequate and deprived him of due process, and that the BIA erred in summarily

affirming the IJ’s decision. But Portugal Ruedas did not raise any specific

challenges to the IJ’s decision before the BIA. He filed a notice of appeal that

contained no argument or even any list of issues, and he filed no subsequent brief.

He has therefore failed to exhaust his administrative remedies, and we lack

jurisdiction to review his final order of removal. See 8 U.S.C. § 1252(d)(1);

Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (holding that § 1252(d)(1)

bars us from reaching the merits of an unexhausted procedural due process claim).

      PETITION DISMISSED.




                                          2